DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed on 05/16/2022, with respect to the rejection(s) of claims 1, 6-9, 11 and 16-19 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found arts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van (US 2016/0337814 A1) in view of DeCia Et al. (US 2017/0278326 A1).
As to claims 1 and 11, Van discloses a system/method comprising: a communication gateway (Fig. 1, communications mechanism 145) of a control module of a vehicle, the communication gateway being configured to establish wireless communication connections with a plurality of user devices (Fig. 1, portable devices 20); a plurality of sensors  (Fig. 1, sensors 90) that are configured to, in response to the plurality of user devices being connected to the communication gateway, communicate signal information about the wireless communication connections to the control module, wherein the signal information (para. 0035) indicates characteristics of the wireless communication connections; and a plurality of door (door sensors 120) associated with a plurality of doors of the vehicle, each door sensor generating door sensor data indicating whether an associated door of the vehicle is open or closed (para. 0027), the plurality of door including a driver door for a driver seat of the vehicle, a front passenger door for a front passenger seat of the vehicle, and at least one rear door for rear seats of the vehicle (para. 0042); wherein the control module includes at least one processor that is configured to execute instructions stored in a non-transitory memory, and (ii) determine whether each door of the plurality of doors was opened and subsequently closed (para. 0048), (iii) determine a seat position associated with each user device of the plurality of user devices based on the location and based on whether each door of the plurality of doors of the vehicle was opened and subsequently closed, the seat position indicating that the associated user device is located in one of: the driver seat, the front passenger seat, or the rear seats (para. 0048-0056), (iv) determine a plurality of user profiles (para. 0019-0020), including a user profile associated with each user device of the plurality of user devices, and (v) activate at least one vehicle function based on the seat position and on the user profile associated with each user device of the plurality of user devices (para. 0010, 0028).Van does not explicitly disclose the control module is configured to (i) determine a location and a trajectory of each user device of the plurality of user devices based on the signal information as each user device approaches the vehicle. However, DeCia teaches determine a location (para. 0012) and a trajectory (para. 0019, 0022-0027) of each user device of the plurality of user devices based on the signal information as each user device approaches the vehicle and determine a seat position associated with each user device of the plurality of user devices based on the location and the trajectory of each user device (para. 0039-0040). Therefore, given the teaching of DeCia, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Van by incorporating the feature of determine a location and a trajectory of each user device of the plurality of user devices based on the signal information as each user device approaches the vehicle, to identify the user and determine seat position of the user.
As to claims 6 and 16, Van further discloses wherein in response to a first user profile of the user profiles being associated with a driver of the vehicle, the control module is configured to activate the at least one vehicle function by at least one of adjusting a mirror of the vehicle, adjusting a steering wheel of the vehicle, applying speed limits to the vehicle, applying zone limits to the vehicle, and applying acceleration limits to the vehicle (para. 0020, 0028).
As to claims 7 and 17, DeCia further teaches wherein the wireless communication connections are Bluetooth low energy (BLE) communication connections (para. 0012 and 0016). 
As to claims 8 and 18, Van further discloses wherein the control module is configured to activate the at least one vehicle function by at least one of adjusting (i) a seat position, (ii) a seat height, (iii) climate conditions of the vehicle, (iv) media settings, and (v) audio settings (para. 0020, 0028). 
As to claims 9 and 19, DeCia further teaches wherein the signal information includes a received signal strength (RSSI) of each of the wireless communication connections (para. 0012-0013, 0017, 0022-0027). 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van and DeCia, as applied to claims 1 and 11 above, further in view of Gu et al. (US 2017/0318612 A1).
As to claims 10 and 20, Van and DeCia do not explicitly disclose the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections. However, Gu teaches the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections (para. 0034). Therefore, given the teaching of Gu, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Van and DeCia by incorporating the feature of the signal information includes at least one of a time difference of arrival of each of the wireless communication connections, a time of arrival of each of the wireless communication connections, an angle of arrival of each of the wireless communication connections, and a round trip time of flight of each of the wireless communication connections, to determine the movement data and location/trajectory of the passenger.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661